Citation Nr: 0032100	
Decision Date: 12/08/00    Archive Date: 12/20/00

DOCKET NO.  99-04 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
cardiovascular disorder and, if so, whether all the evidence 
both old and new warrants the grant of service connection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The veteran's DD Form 214 shows active military service from 
January 1974 to June 1984 and nine years, six months and 
twenty four days of prior active service.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision by the 
Phoenix, Arizona, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that correspondence dated in May 1995 may be 
construed as a request to reopen a claim for entitlement to 
service connection for hypertension.  This matter is referred 
to the RO for appropriate action.


FINDINGS OF FACT

1.  In March 1996 the RO denied reopening a claim for 
entitlement to service connection for a cardiovascular 
disorder.  The veteran was notified of that decision and of 
his appellate rights later in March 1996; however, he did not 
appeal that decision.

2.  The evidence submitted since the March 1996 rating 
decision includes no new evidence that bears directly and 
substantially upon the specific matter under consideration 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The March 1996 rating decision that denied reopening a 
claim for entitlement to service connection for a 
cardiovascular disorder is final.  38 U.S.C.A. § 7105 (West 
1991); 38 C.F.R. §§ 3.104, 20.302(a) (2000).

2.  Evidence submitted since the March 1996 rating decision 
in support of the veteran's request to reopen the claim for 
entitlement to service connection for a cardiovascular 
disorder is not new and material.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Claim
Background
Evidence of Record Prior to March 1996

Service medical records include a May 3, 1984, transfer 
summary from the hospital in Fort Riley, Kansas.  The report 
noted that the veteran had no prior cardiac history prior to 
an admission on April 26, 1984, after he experienced several 
episodes of sharp left-sided chest pain radiating to the left 
arm, that came on at rest, and that was associated with some 
shortness of breath and mild diaphoresis but no nausea or 
vomiting.  It was noted acute myocardial infarction had been 
ruled out by serial negative enzyme and electrocardiogram 
(ECG) findings but that the veteran was to be transferred to 
Fitzsimmons Army Medical Center for further cardiac 
evaluation including cardiac catheterization because of an 
abnormal treadmill stress test.  

The veteran's May 1984 retirement examination revealed a 
normal clinical heart evaluation.  A report of medical 
history noted the veteran had undergone a cardiac work up and 
that catheterization at the Fitzsimmons Army Medical Center 
had been negative for coronary artery disease.  It was noted 
findings included possible spasm but the veteran was cleared 
for any abnormalities. 

In July 1984, the veteran filed a claim seeking entitlement 
to VA compensation benefits for coronary trouble in April 
1984.  

On VA examination in August 1984, the veteran's heart rate 
was 56 and regular.  Heart sounds were soft and distant.  
There was no evidence of gallops, murmurs, or enlargement.  
No diagnosis of a heart disorder was provided.

An August 1985 rating decision deferred action as to the 
issue of entitlement to service connection for a coronary 
disorder pending a request for medical records from the 
Fitzsimmons Army Medical Center.  

In September 1985, the veteran submitted service department 
emergency room medical records dated in December 1984 
indicating he had reported a history of arteriosclerotic 
heart disease and myocardial infarction earlier that year and 
that he was status post balloon angioplasty.  The examiner 
stated the veteran's present pain was different than his 
previous myocardial infarction pain.  It was also noted that 
no medical records were available for review.  The diagnosis 
was musculoskeletal chest pain and the veteran was discharged 
to home.

The RO also received in September 1985 a copy of a May 10, 
1984, medical report from the Fitzsimmons Army Medical Center 
which noted the veteran underwent a cardiac catheterization 
that was entirely normal.  It was noted that his Nitro-Dur 
was discontinued after the procedure and that he had been 
reassured he did not have coronary artery disease.  The final 
diagnosis was atypical chest pain, most likely 
musculoskeletal in etiology, with no evidence of coronary 
artery disease.

In November 1985, the RO denied entitlement to service 
connection for a coronary disorder.  In correspondence dated 
in November 1985 the veteran withdrew all matters on appeal.

In February 1994, the RO received private medical records 
including a January 1988 hospital report noting a medical 
history significant for hospitalization for myocardial 
infarction and balloon angioplasty in 1984.  It was noted his 
last stress test was normal.  A March 1988 chest x-ray 
revealed the heart was of normal size and contour.  An 
emergency room report dated in May 1991 noted the veteran 
complained of right chest pain and numbness to the right arm 
and that he reported he had undergone angioplasty 6 years 
earlier.  The examiner noted an ECG revealed no ischemic 
changes.  The diagnosis was chest wall pain.  A February 1992 
report noted normal ECG findings.  

The veteran requested his claim for entitlement to service 
connection for a coronary disorder be reopened in 
correspondence received in March 1995.  The veteran was 
notified by correspondence dated March 31, 1995, that new and 
material evidence was required to reopen his claim.

In April 1995, the RO obtained VA medical records including a 
cardiac catheterization report dated in February 1995 
indicating single vessel coronary artery disease in the first 
obtuse marginal branch.  A subsequent stress sestamibi 
cardiac perfusion study revealed a small area of inferoseptal 
wall improvement suggestive of ischemia and a fixed inferior 
wall perfusion defect.  

In May 1995 the veteran's representative requested assistance 
in obtaining VA medical records that had been transferred to 
the federal achieve from the medical center in Phoenix, 
Arizona.  A February 1996 VA report of contact noted that a 
search of the federal achieve records had been unsuccessful.

In March 1996 the RO denied reopening the veteran's claim for 
entitlement to service connection for a coronary disorder.  
It was noted that although new medical evidence demonstrated 
the veteran had a present coronary disorder the evidence did 
not show the disorder was onset during active service or 
within one year of the veteran's separation from service.

Evidence Received After March 1996

In January 1998 the veteran requested his claim for 
entitlement to service connection for a coronary disorder be 
reopened.  He stated his original claim had been denied 
because records of his medical treatment in Fort Riley and at 
the Fitzsimmons Army Medical Center had not been obtained.  
In support of his claim he submitted a May 1, 1984, service 
department report indicating he had been transferred to the 
medical holding company at the Fitzsimmons Army Medical 
Center.  He also submitted duplicate copies of his service 
medical records.  

In correspondence to a member of congress dated in December 
1998 the veteran summarized medical treatment he had received 
and reiterated his claim that his heart disorder was onset 
during active service.  

At his personal hearing in March 1999 the veteran again 
summarized medical treatment he had received and reiterated 
his claim.  The veteran also testified that he did not 
actually receive a diagnosis of coronary artery disease until 
1995 and that he had a massive heart attack in 1997.  

In a second correspondence to a member of congress dated in 
May 1999 the veteran, in essence, stated that service 
department medical records dated in December 1984 
demonstrated a cardiovascular disorder had existed during 
active service.

Analysis

In March 1996 the RO denied reopening a claim for entitlement 
to service connection for a cardiovascular disorder.  The 
veteran did not appeal; therefore, the rating decision is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104, 
20.302(a) (2000).

Despite the finality of the prior adverse decision a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
a claim which has been disallowed.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156 (2000).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must reopen a claim when "new and 
material evidence" is presented or secured with respect to a 
previously and finally disallowed claim.  Stanton v. Brown, 
5 Vet. App. 563, 566 (1993).  The standards regarding the 
issue of finality have been reviewed and upheld.  Reyes v. 
Brown, 7 Vet. App. 113 (1994).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit Court) overruled a holding in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991), which limited the 
reopening of previously denied claims based upon "a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  See Hodge v. West, 155 F. 3d 1356 
(Fed. Cir. 1998).

Subsequently, the Court held that with regard to petitions to 
reopen previously and finally disallowed claims VA must 
conduct a three-part analysis, first, whether evidence 
submitted is "new and material" under 38 C.F.R. § 3.156(a), 
second, if it finds the evidence is "new and material" 
immediately upon reopening it must determine whether the 
claim is well grounded, based upon all of the evidence, 
presuming its credibility, and third, if the claim is well 
grounded to proceed to the merits, but only after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(b) had been 
fulfilled.  Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc).

Recently, on November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000).  Among other things, this law 
eliminated the requirement of a well-grounded claim, 
redefined the obligations of VA with respect to the duty to 
assist, and superceded the decision of the Court in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA could not assist in the 
development of a claim that was not well grounded.  The law 
provides that specific VA action is required to assist in 
developing a claim; however, it also states that nothing in 
the section shall be construed as requiring VA to reopen a 
previously disallowed claim except when new and material has 
been presented or secured.

With respect to the issue of materiality, the Court has held 
that newly presented evidence need not be probative of all 
the elements required to award the claim but that the 
evidence must tend to prove the merits of the claim as to 
each essential element that was a specified basis for the 
last final disallowance of the claim.  Evans v. Brown, 9 Vet. 
App. 273, 284 (1996) (citing Caluza v. Brown, 7 Vet. App. 
498, 506 (1995), aff'd 78 F.3d 604 (Fed. Cir. 1996) (table)).

The Federal Circuit Court has recently held that evidence 
that is merely cumulative of other evidence in the record 
cannot be new and material even if that evidence had not been 
previously presented to the Board.  Anglin v. West, 203 F.3d 
1343 (2000).

Based upon a review of the complete record, the Board finds 
no new and material evidence has been submitted since the 
March 1996 rating decision.  The copies of service medical 
records and the December 1984 service department medical 
records provided by the veteran are duplicates of records 
considered in the previous decision.  The May 1984 service 
department reports submitted by the veteran while new is not 
probative of any specific medical disorder and indicates only 
that the veteran was transferred to the Fitzsimmons Army 
Medical Center in May 1984.  This information was already of 
record; therefore, the Board finds the document is cumulative 
of evidence previously considered.  

The only other "new" evidence received were the veteran's 
statements and personal hearing testimony which is 
essentially cumulative of his prior statements.  The Board 
notes the Court has held that lay assertions of medical 
causation were insufficient to reopen a claim under 
38 U.S.C.A. § 5108.  See Allday v. Brown, 7 Vet. App. 517, 
526 (1995).

As the information provided in support of the request to 
reopen the claim for service connection does not include new 
evidence which bears directly and substantially upon the 
specific matter under consideration, the Board finds "new 
and material" evidence has not been submitted.  See 
38 C.F.R. § 3.156(a).  No new competent or probative evidence 
has been provided that demonstrates the veteran's present 
cardiovascular disorder was, in fact, onset during service or 
within one after service.  Therefore, based upon the evidence 
of record, the Board finds the appeal must be denied.


ORDER

New and material evidence not having been submitted to reopen 
a claim for entitlement to service connection for a 
cardiovascular disorder, the appeal is denied.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals



 

